UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012. or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-19709 BIOLARGO, INC. (Exact name of registrant as specified in its charter) Delaware 65-0159115 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16150 Heron Avenue La Mirada, California 90638 (Address, including zip code, of principal executive offices) (949)643-9540 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the Registrant’s Common Stock outstanding as of May 11, 2012 was 62,794,649 shares. Table of Contents BIOLARGO, INC. FORM 10-Q INDEX PARTI Item1 Financial Statements 1 Item2 Management's Discussion and Analysis and Financial Condition and Results of Operations 15 Item4 Controls and Procedures 20 PARTII Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6 Exhibits 24 Signatures 24 Exhibit Index Exhibit 31.1 Exhibit 31.2 Exhibit 32 i PART I – FINANCIAL INFORMATION Item 1. Financial Statements BIOLARGO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2012 December 31, March 31, 2012 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance Inventory Prepaid expenses —- Total current assets FIXED ASSETS Equipment, net OTHER ASSETS Deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Convertible notes payable, current portion Discount on convertible notes, current portion net of amortization ) ) Note payable Deferred revenue Customer deposit Total Current Liabilities LONG-TERM LIABILITIES Convertible notes payable, net of current portion Discount on convertible notes, net of current portion and amortization ) ) Total Long-term Liabilities TOTAL LIABILITIES COMMITMENTS, CONTINGENCIES AND SUBSEQUENT EVENTS (Note 12) STOCKHOLDERS’ EQUITY (DEFICIT) Convertible Preferred Series A, $.00067 Par Value, 50,000,000 Shares Authorized, -0- Shares Issued and Outstanding, at December 31, 2011 and March 31, 2012. — — Common Stock, $.00067 Par Value, 200,000,000 Shares Authorized, 59,242,220 and 61,022,519 Shares Issued, at December 31, 2011 and March 31, 2012. Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed consolidated financial statements 1 Table of Contents BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 (Unaudited) For the three-month periods ended March 31, Revenue Product $ $ License fee — Total revenue Cost of goods sold Gross (Loss) Margin ) Costs and expenses Selling, general and administrative Research and development Amortization and depreciation Total costs and expenses Loss from operations ) ) Interest expense ) ) Net other expense ) ) Net loss $ ) $ ) Loss per common share – basic and diluted Loss per share $ ) $ ) Weighted average common share equivalents outstanding See accompanying notes to unaudited condensed consolidated financial statements 2 Table of Contents BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2012 (Unaudited) Common Stock Number of Shares ParValue$.00067 Additional Paid-In Capital Accumulated Deficit Total BALANCE DECEMBER 31, 2011 $ $ $
